DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed 07/10/2020, in which claims 1-20 are pending and ready for examination. 

Priority 

Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

Reference number 205 in at least paragraph 20 that is referenced as a processor.  
Reference number 101 in at least paragraphs 20 and 21 that is referenced as a processor.  
Reference number 125b in at least paragraph 33 that is referenced as a network adapter.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “155” has been used to designate both a remote access controller in Figure 1 and paragraphs 28, 31-33 and a storage controller in paragraph 26.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner Notes

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 8, 9, 10, 11, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2021/0172448 to Chen et al., (hereinafter Chen), in view of US Patent Publication No. 2014/0364048 to Milligan et al., (hereinafter Mulligan), and in further view of US Patent Publication No. 2005/0163615 to Chheda et al., (hereinafter Chheda).

Regarding claim 1, Chen teaches a system for airflow cooling of an Information Handling System (IHS) (Cooling via fans in a computing device, see P28-29, P1, Chen), the system comprising: 
a plurality of fans for ventilating heated air from within the HIS (Multiple of fans for cooling by venting away heated air, see P29, P3, P1, P4, Chen), wherein each of the plurality of fans is operated at a rated fan speed (Fan operated at a normal (i.e. rated) operating speed, see P38-39, P11, Chen); 
a controller (Controller, see P32, Chen) configured to: 
detect a failure of a first fan of the plurality of fans (Failure detected for a fan, see P32, Chen); 
identify a plurality of functioning fans of the plurality of fans (Other fans in system used, meaning they are identified, see P30, Chen); 
determine a boost fan of the functioning fans (Other fan that has not failed in system used for increased speed, meaning it is determined as boost fans, see P30, Chen); 
configure a fan failure compensation circuit for delivery of additional power to the boost fan (A other fan in computing system used for compensation of a failed fan by increasing speed of the other fan, meaning additional power is configured to be supplied, see P5, P30, Chen); 
and enable an output by the fan failure compensation circuit, wherein the enabled output boosts the airflow output of the first boost fan (Other fan for compensation is actually enabled to provide increased airflow upon detection of a failed fan, see P30-32, P6-7, Chen).
	Chen does not explicitly teach boosting a plurality of fans for compensation of a failed fan.
	However, Milligan from the same or similar field of fan based computing systems teaches boosting a plurality of fans for compensation of a failed fan (Other non-failed fan assemblies can be adjusted to higher rates of operation to compensate for loss of airflow due to a failed assembly, see P75, Milligan)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the cooling compensation as described by Chen and incorporating the use of a plurality of non-failed fans for compensation, as taught by Milligan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an appropriate amount of compensating airflow as needed by increasing operation of one or more non-failed fans (see P75, Milligan). 

	Chen is silent on the manner of effecting a speed increase change of a fan, however, and as known to any person of ordinary skill in the art, Chheda from the same or similar field of fan cooling, explicitly teaches a voltage for fan operation (Voltage is used to a remaining fan to provide compensating airflow after another fan fails, see P19, Chheda)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the cooling compensation as described by Chen and incorporating the use voltage for fan control, as taught by Chheda.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a known manner electromagnetic phenomenon to change the speed of rotation of an electric motor based fan by varying voltage (see P16-19, Chheda). 


Regarding claim 2, the combination of Chen, Milligan, and Chheda teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Chen further teaches wherein the output of the fan failure compensation circuit boosts a fan speed of the first plurality of boost fans above the rated fan speed (Compensation fans are run at a speed higher than normal upon a failed fan detected, see P30-32, P38-39, Chen).
	Chen is silent on the manner of effecting a speed of a fan, however, and as known to any person of ordinary skill in the art, Chheda from the same or similar field of fan cooling, explicitly teaches a voltage for fan operation (Voltage is used to a remaining fan to provide compensating airflow after another fan fails, see P19, Chheda)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the cooling compensation as described by Chen and incorporating the use voltage for fan control, as taught by Chheda.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a known manner electromagnetic phenomenon to change the speed of rotation of an electric motor based fan by varying voltage (see P16-19, Chheda). 


Regarding claim 5, the combination of Chen, Milligan, and Chheda teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Milligan further teaches wherein a first plurality of boost fans is determined by selection from functioning fans based on the location of a respective functioning fan relative to a failed first fan (Adjacent non-failed fan assemblies can be adjusted to higher rates of operation to compensate for loss of airflow due to a failed assembly, see P75, Milligan)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the cooling compensation as described by Chen and incorporating use of fans at a location, as taught by Milligan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an appropriate amount of compensating airflow as needed by increasing operation of one or more non-failed fans at a location near the failed fan so as to more compensate airflow closer to a location near an area where there is a loss of airflow (see P75, Milligan). 



Regarding claim 8, the combination of Chen, Milligan, and Chheda teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Chen further teaches wherein a boost fan is selected based on whether a failure of a first fan is a complete failure or a partial failure (A fan is selected for increased (i.e. boost) operation based on a first fan having a partial failure, such as having a speed below a threshold, see P32, P30, Chen)
Milligan further teaches a plurality of fans increased operation (Other non-failed fan assemblies can be adjusted to higher rates of operation to compensate for loss of airflow due to a failed assembly, see P75, Milligan)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the cooling compensation as described by Chen and incorporating the use of a plurality of non-failed fans for compensation, as taught by Milligan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an appropriate amount of compensating airflow as needed by increasing operation of one or more non-failed fans (see P75, Milligan). 


Regarding claim 9, the combination of Chen, Milligan, and Chheda teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Chen further teaches wherein a boost fan is selected based on whether a failed first fan is a double-rotor fan (A fan’s speed is increased based on a dual fan failing, see P30, Chen).
Milligan further teaches a plurality of fans increased operation (Other non-failed fan assemblies can be adjusted to higher rates of operation to compensate for loss of airflow due to a failed assembly, see P75, Milligan)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the cooling compensation as described by Chen and incorporating the use of a plurality of non-failed fans for compensation, as taught by Milligan.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an appropriate amount of compensating airflow as needed by increasing operation of one or more non-failed fans (see P75, Milligan). 


Regarding claim 10, Chen teaches an Information Handling System (IHS) (Cooling via fans in a computing device, see P28-29, P1, Chen) comprising: one or more processors and a plurality of memory devices coupled to the one or more processors (Processors and memory in computing devices, see P2, Chen); a chassis (An enclosure with fans, see Fig. 1, 2, Chen); a plurality of fans extending along a midplane of the chassis (Fans in enclosure on a plane, see Fig. 1, 2, Chen)…Claim 10 is further rejected on the same grounds as claim 1.

Claim 10 is rejected on the same grounds as claim 3.
Claim 11 is rejected on the same grounds as claim 2.
Claim 14 is rejected on the same grounds as claim 8.
Claim 15 is rejected on the same grounds as claim 9.
Claim 16 is rejected on the same grounds as claim 1.
Claim 18 is rejected on the same grounds as claim 5.
Claim 19 is rejected on the same grounds as claim 8.
Claim 20 is rejected on the same grounds as claim 9.


Claims 3, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Milligan, in view of Chheda, and in further view of US Patent Publication No. 2018/0054918 to Wang, (hereinafter Wang).

Regarding claim 3, the combination of Chen, Milligan, and Chheda teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Chen further teaches an output of a fan failure compensation circuit is greater than the base speed of the plurality of fans (To compensate for the cooling that would be provided for a fan that fails, other fans’ speed is increased, see P30, Chen).
Chen does not explicitly teach approximately twenty percent speed output.
However, Wang from the same or similar field of computer cooling, teaches approximately twenty percent speed output (Air cooling increased by a percentage including 20% , see P29, Wang)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the cooling compensation as described by Chen and incorporating an increase of approximately 20%, as taught by Wang.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an adequate amount of airflow to perform a cooling within a device, especially in view of compensating an amount of airflow lost to a failed fan (see P29, Wang. P30, Chen). 

Chen is silent on the manner of effecting a speed of a fan, however, and as known to any person of ordinary skill in the art, Chheda from the same or similar field of fan cooling, explicitly teaches a voltage for fan operation (Voltage is used to a remaining fan to provide compensating airflow after another fan fails, see P19, Chheda)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the cooling compensation as described by Chen and incorporating the use voltage for fan control, as taught by Chheda.  
One of ordinary skill in the art would have been motivated to do this modification in order to use a known manner electromagnetic phenomenon to change the speed of rotation of an electric motor based fan by varying voltage (see P16-19, Chheda). 


Regarding claim 4, the combination of Chen, Milligan, Chheda, and Wang teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Chen further teaches a boosted fan speed greater than a rated fan speed of a plurality of fans (Other fans’ speed is increased above a normal speed, see P30-32, P38-39, Chen).
Wang further teaches wherein a fan speed is approximately fifteen percent increased (Air cooling increased by a percentage including in the range of 15% , see P29, Wang)
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the cooling compensation as described by Chen and incorporating an increase of approximately 15%, as taught by Wang.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide an adequate amount of airflow to perform a cooling within a device, especially in view of compensating an amount of airflow lost to a failed fan (see P29, Wang. P30, Chen). 

Claim 17 is rejected on the same grounds as claim 3.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Milligan, in view of Chheda, and in further view of US Paten No. 8,374,716 to Frankel et al., (hereinafter Frankel).

Regarding claim 6, the combination of Chen, Milligan, and Chheda teaches all the limitations of the base claim as outlined above, and are analyzed as previously discussed with regard to that claim. 
Chen further teaches wherein airflow cooling is maintained in an IHS, and wherein the system maintains the airflow after the failure of the first fan by operation of the fan failure compensation circuit (A speed of other fan is increased to compensate for the loss of airflow of a failure in another fan, with the implication that airflow is maintained between a failed and a normal operating circumstance, see P33, P5, P30-31, Chen).
Chen does not explicitly mention wherein airflow cooling maintains a temperature of an IHS below a first margin from a specification temperature associated with the HIS.
However, Frankel from the same or similar field of fan based cooling and fan failure compensation teaches wherein airflow cooling maintains a temperature of an IHS below a first margin from a specification temperature associated with the HIS (Fans are used control airflow based on temperature, and upon a failure of a fan, speed of other fans is increased to compensate for loss of airflow. Temperature conditions are specified, see C5 L33-59; -C12 L8-25, Frankel).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify the cooling compensation as described by Chen and incorporating temperature based considerations, as taught by Frankel.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain components in a computing system within a temperature that is not detrimental to their function even in the presence of a fan failure that impacts the level of airflow used to maintain a temperature by compensating for the loss of airflow and temperature conditions wit increased seed of other operational fans (see C5 L33-59; -C12 L8-25, Frankel. P33, Chen). 


Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
While Chen discloses a computing system that boosts the speed of airflow provided by a remaining operation fan in order to compensate for airflow of another failed fan, and while Milligan also discloses a plurality of non-failed fans being adjusted to provide higher rates of operation in order to compensate for a failed fan, and while Chheda discloses the use of voltage to adjust airflow provided by a fan and also teaches a fan providing compensating airflow when another fan fails, none of these references taken either alone or in combination with the prior art of record disclose a system for airflow cooling of an Information Handling System or an Information Handling System, including:

      	(Claim 7) “…wherein the fan failure compensation circuit is configured for delivery of additional power to the first plurality of boost fans for a first interval and wherein the controller is further configure to determine a second plurality of boost fans of the functioning fans and wherein the fan failure compensation circuit is configured for delivery of additional power to the second plurality of boost fans for a second interval.”,

(Claim 13) “…wherein the fan failure compensation circuit is configured for delivery of additional power to the first plurality of boost fans for a first interval and wherein the controller is further configure to determine a second plurality of boost fans of the functioning fans and wherein the fan failure compensation circuit is configured for delivery of additional power to the second plurality of boost fans for a second interval.”,  and 

         in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117